Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/27/2022, with respect to previous 103 rejection of claim 9 under modified Kim have been fully considered and are persuasive.  Applicant has amended claim 9, particularly with regards to the control panel and drawer panel that Examiner does not consider modified Kim to read on it.  The previous 103 rejection of amended claim 9 has been withdrawn. 

In view of the amendments below, Examiner considers the application to be placed in condition for allowance.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amendment to the claims


For Claim 9:
A laundry treating apparatus comprising: 
a cabinet including a front cover having a first opening through which laundry items are inserted; 
a door mounted to the front cover and configured to open and close the first opening, wherein the cabinet includes a seating portion recessed toward an inside of the cabinet from the front cover; 
a control panel comprising: 
a first front plate detachably disposed on the front cover; and 
a control panel body that protrudes forwardly from the first front plate and located further forward than the front cover, wherein a front side of the control panel body is sloped to face in an upward direction of the laundry treating apparatus; 
wherein the control panel body includes: Reply to Office Action of 
a front body that projects forward from the first front plate; 
a window arranged on the front body that covers all of a front side of the front body, a front side of the window being sloped to face in the upward direction of the laundry treating apparatus; and 
a deco that surrounds an upper side, a lower side, and at least one of two opposite sides of the front body and an upper side, a lower side, and at least one of two opposite sides of the window, 
a drawer panel comprising: 
a detergent box that holds a detergent; 
a second front plate detachably disposed on the detergent box and the control panel; 
a drawer body that protrudes forward from the second front plate, the drawer body located further forward than the front cover, and the drawer body having a hand grip space opened in a downward direction; 
a drawer cover disposed in front of the drawer body and having a sloped surface facing in the upward direction of the laundry treating apparatus; and 
a drawer deco detachably disposed on the drawer body and that holds the drawer cover, 



wherein the door comprises: 3Serial No. 16/508,593Docket No. PBC-0447.01 
an inner frame received in the seating portion and having an inner surface configured to face the seating portion when the door is in a closed position; and 
an outer frame comprising: 
an outer circumference attached to the inner frame and configured to be exposed to an outside of the cabinet when the door is in the closed position; 
an outer edge that protrudes radially outward from a front end of the outer circumference; and 
a hand grip recessed radially inward from the outer circumference and located between the outer edge and a front surface of the front cover, wherein the outer circumference of the outer frame faces a lower surface of the control panel body and a lower surface of the drawer panel in a vertical direction, 
wherein a gap is formed between the control panel body and the outer circumference of the outer frame, and the gap is formed between the drawer panel and the outer circumference of the outer frame, wherein a portion of the gap is formed between the outer edge and the front surface of the front cover, and the outer edge faces the lower surface of the control panel and the lower surface of the drawer panel in the vertical direction, 
wherein the hand grip space of the drawer panel extends upwardly in the vertical direction at a rear of the4Serial No. 16/508,593Docket No. PBC-0447.01 Reply to Office Action of sloped surface of the drawer cover, and the hand grip space of the drawer panel has an open lower side that faces the outer circumference of the outer frame in the vertical direction, and wherein the hand grip space of the drawer panel configured to receive a hand of a user inserted upwardly thereinto in the vertical direction.

Allowed claims
Claims 9, 12-13 are allowed.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed laundry treating apparatus, and more particularly the collective arrangement of the control panel and drawer panel.  Examiner considers the best prior art of record to be Kim et al. (US 20120096903, “Kim”).
Kim teaches a washing machine (see Figures 1-4, cabinet 10, control panel mounting unit 12, introduction port 14, door 60.  see Exhibit 1 and modification(s) from final office action dated 8/27/2021).  Kim does not teach the particular combination the control panel and drawer as recited in claim 9.   
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 9, 12-13 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718